DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        INNOCENT CHINWEZE,
                             Appellant,

                                    v.

                      ANTHONIA N. OGBANUFE,
                            Appellee.

                              No. 4D18-1513

                              [July 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. FMCE 08-
000176.

   Innocent Chinweze, Miramar, pro se.

  Michael J. Costantino of New Horizons Law, P.A., Coral Springs, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.